

115 HR 2108 IH: GI Bill STEM Extension Act of 2017
U.S. House of Representatives
2017-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2108IN THE HOUSE OF REPRESENTATIVESApril 20, 2017Mr. McKinley (for himself, Ms. Sinema, and Ms. Titus) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 additional educational assistance benefits under the Post-9/11 Educational
			 Assistance Program of the Department of Veterans Affairs to certain
			 eligible individuals.
	
 1.Short titleThis Act may be cited as the GI Bill STEM Extension Act of 2017. 2.Additional educational assistance under Post-9/11 Educational Assistance Program of Department of Veterans Affairs (a)In generalSubchapter II of chapter 33 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3320.Additional benefits
 (a)In generalSubject to the limitation under subsection (f), the Secretary shall provide additional benefits to eligible individuals selected by the Secretary under this section.
 (b)EligibilityFor purposes of this section, an eligible individual is an individual— (1)who is or was entitled to educational assistance under section 3311 of this title;
 (2)who has used all of the educational assistance to which the individual is entitled under this chapter;
 (3)who applies for assistance under this section; and (4)who—
 (A)is enrolled in a program of education leading to a post-secondary degree that requires more than the standard 128 semester (or 192 quarter) credit hours for completion in—
 (i)biological or biomedical science; (ii)physical science;
 (iii)science technologies or technicians; (iv)computer and information science and support services;
 (v)mathematics or statistics; (vi)engineering;
 (vii)engineering technologies or an engineering-related field; (viii)a health profession or related program; or
 (ix)a medical residency program; or (B)has earned a post-secondary degree in a field referred to in subparagraph (A) and is enrolled in a program of education leading to a teaching certification.
 (c)PriorityIn selecting eligible individuals to receive additional benefits under this section, the Secretary shall give priority to the following individuals:
 (1)Individuals who require the most credit hours described in subsection (b)(4). (2)Individuals who are entitled to educational assistance under this chapter by reason of paragraph (1) or (2) of section 3311(b) of this title.
 (d)Amount of assistanceThe Secretary shall pay to each eligible individual who receives additional benefits under this section a one-time, lump sum payment that is the lesser of the following amounts (adjusted with respect to the individual pursuant to paragraphs (2) through (7) of section 3313(c), as appropriate):
 (1)The amount payable under section 3313 of this title for nine months of the program of education in which the individual is enrolled.
 (2)$30,000. (e)Prohibition on transferAn individual who receives additional benefits under this section may not transfer any amount of such additional benefits under section 3319 of this title.
 (f)Maximum amount of total assistanceThe total amount of benefits paid to all eligible individuals under this section may not exceed $100,000,000 for any fiscal year.
						.
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3319 the following new item:
				
					
						3320. Additional benefits..
			